


110 HR 1117 IH: REAL ID Repeal and Identification

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1117
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Allen (for
			 himself, Mr. Cohen,
			 Mr. Honda,
			 Ms. Hirono,
			 Mr. Michaud,
			 Mr. Stark,
			 Ms. Berkley,
			 Ms. Jackson-Lee of Texas,
			 Ms. Corrine Brown of Florida, and
			 Mr. Welch of Vermont) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal title II of the REAL ID Act of 2005, to
		  reinstitute section 7212 of the Intelligence Reform and Terrorism Prevention
		  Act of 2004, which provides States additional regulatory flexibility and
		  funding authorization to more rapidly produce tamper- and counterfeit-resistant
		  driver’s licenses and to protect privacy and civil liberties by providing
		  interested stakeholders on a negotiated rulemaking with guidance to achieve
		  improved 21st century licenses to improve national security.
	
	
		1.Short titleThis Act may be cited as the
			 REAL ID Repeal and Identification
			 Security Enhancement Act of 2007.
		2.RepealTitle II of the REAL ID Act of 2005
			 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is repealed.
		3.Driver’s licenses
			 and personal identification cards
			(a)DefinitionsIn
			 this section:
				(1)Driver’s
			 licenseThe term driver’s license means a motor
			 vehicle operator’s license (as defined in section 30301(5) of title 49, United
			 States Code).
				(2)Personal
			 identification cardThe term personal identification
			 card means an identification document (as defined in section 1028(d)(3)
			 of title 18, United States Code) issued by a State.
				(b)Standards for
			 acceptance by Federal agencies
				(1)In
			 general
					(A)Limitation on
			 acceptanceNo Federal agency may accept, for any official
			 purpose, a driver’s license or personal identification card newly issued by a
			 State more than 2 years after the promulgation of the minimum standards under
			 paragraph (2) unless the driver’s license or personal identification card
			 conforms to such minimum standards.
					(B)Date for full
			 conformance
						(i)In
			 generalExcept as provided under clause (ii), beginning on the
			 date that is 5 years after the promulgation of minimum standards under
			 paragraph (2), no Federal agency may accept, for any official purpose, a
			 driver’s license or personal identification card issued by a State unless such
			 driver’s license or personal identification card conforms to such minimum
			 standards.
						(ii)Alternative
			 date for full conformanceIf the Secretary of Homeland Security
			 determines that it is impracticable for States to replace all State-issued
			 driver’s licenses and personal identification cards before the deadline set
			 forth in clause (i), the Secretary of Homeland Security, in consultation with
			 the Secretary of Transportation, may set a later, alternative deadline to the
			 extent necessary for States to complete such replacement with reasonable
			 efforts.
						(C)State
			 certification
						(i)In
			 generalEach State shall certify to the Secretary of Homeland
			 Security that the State is in compliance with the requirements of this
			 section.
						(ii)FrequencyCertifications
			 under clause (i) shall be made at such intervals and in such a manner as the
			 Secretary of Homeland Security, with the concurrence of the Secretary of
			 Transportation, may prescribe by regulation.
						(iii)AuditsThe
			 Secretary of Homeland Security may conduct periodic audits of each State's
			 compliance with the requirements of this section.
						(2)Minimum
			 standardsNot later than 12 months after the date of enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Secretary of Transportation, shall by regulation, establish minimum standards
			 for driver's licenses or personal identification cards issued by a State for
			 use by Federal agencies for identification purposes that shall include—
					(A)standards for
			 documentation required as proof of identity of an applicant for a driver's
			 license or personal identification card;
					(B)standards for the
			 verifiability of documents used to obtain a driver's license or personal
			 identification card;
					(C)standards for the
			 processing of applications for driver’s licenses and personal identification
			 cards to prevent fraud;
					(D)standards for
			 information to be included on each driver’s license or personal identification
			 card, including (consistent with such regulations)—
						(i)the
			 person’s full legal name;
						(ii)the
			 person’s date of birth;
						(iii)the person’s
			 gender;
						(iv)the
			 person’s driver’s license or personal identification card number;
						(v)a
			 photograph of the person;
						(vi)the
			 person’s address of principal residence; and
						(vii)the person’s
			 signature;
						(E)standards for
			 common machine-readable identity information to be included on each driver’s
			 license or personal identification card, including defined minimum data
			 elements;
					(F)security standards
			 to ensure that driver’s licenses and personal identification cards are—
						(i)resistant to
			 tampering, alteration, or counterfeiting; and
						(ii)capable of
			 accommodating and ensuring the security of a photograph or other unique
			 identifier; and
						(G)a requirement that
			 a State confiscate a driver’s license or personal identification card if any
			 component or security feature of the license or identification card is
			 compromised.
					(c)Negotiated
			 rulemaking
				(1)In
			 generalBefore publishing the proposed regulations required by
			 subsection (b)(2) to carry out this title, the Secretary of Homeland Security
			 shall establish a negotiated rulemaking process pursuant to subchapter IV of
			 chapter 5 of title 5, United States Code (5 U.S.C. 561 et seq.).
				(2)Time
			 requirementThe process described in paragraph (1) shall be
			 conducted in a timely manner to ensure that—
					(A)any recommendation
			 for a proposed rule or report—
						(i)is
			 provided to the Secretary of Homeland Security not later than 9 months after
			 the date of enactment of this Act; and
						(ii)includes an
			 assessment of the benefits and costs of the recommendation; and
						(B)a final rule is
			 promulgated not later than 12 months after the date of enactment of this
			 Act.
					(3)Representation on
			 negotiated rulemaking committeeAny negotiated rulemaking committee
			 established by the Secretary of Homeland Security pursuant to paragraph (1)
			 shall include representation from—
					(A)the Department of
			 Transportation;
					(B)among State elected
			 officials;
					(C)among State
			 offices that issue driver's licenses or personal identification cards;
			 and
					(D)among interested parties, including experts
			 in privacy protection, experts in civil liberties and protection of
			 constitutional rights, experts in immigration law, experts in fraud detection,
			 and experts in vital records management.
					(4)Content of
			 regulationsThe regulations required by subsection (b)(2)—
					(A)shall facilitate
			 communication between the chief driver licensing official of a State, an
			 appropriate official of a Federal agency and other relevant officials, to
			 verify the authenticity of documents, as appropriate, issued by such Federal
			 agency or entity and presented to prove the identity of an individual;
					(B)may not infringe
			 on a State’s power to set criteria concerning what categories of individuals
			 are eligible to obtain a driver’s license or personal identification card from
			 that State;
					(C)may not require a
			 State to comply with any such regulation that conflicts with or otherwise
			 interferes with the full enforcement of State criteria concerning the
			 categories of individuals that are eligible to obtain a driver's license or
			 personal identification card from that State;
					(D)may not require a
			 single design to which driver's licenses or personal identification cards
			 issued by all States must conform;
					(E)shall include
			 procedures and requirements to protect the privacy rights of individuals who
			 apply for and hold driver's licenses and personal identification cards;
					(F)shall include
			 procedures and requirements to protect the federal and state constitutional
			 rights and civil liberties of individuals who apply for and hold driver’s
			 licenses and personal identification cards;
					(G)shall not permit
			 the transmission of any personally identifiable information except for in
			 encrypted format;
					(H)shall provide
			 individuals with procedural and substantive due process, including promulgating
			 rules and rights of appeal, to challenge errors in data records contained
			 within the databases created to implement this Act;
					(I)shall not permit private entities to scan
			 the information contained on the face of a license, or in the machine readable
			 component of the license, and resell, share, or trade that information with any
			 other third parties, nor shall private entities be permitted to store the
			 information collected for any other than fraud prevention purposes;
					(J)shall not preempt
			 state privacy laws that are more protective of personal privacy than the
			 standards, or regulations promulgated to implement this Act;
					(K)may provide for
			 excluding from a driver’s license or personal identification card the
			 photograph or an address of principal residence in circumstances which justify
			 such an exclusion, such as because of religious belief or for reasons of
			 personal security of domestic violence victims or judges or other law
			 enforcement officials; and
					(L)shall not require
			 verification of birth certificates until a nationwide system is designed and
			 implemented to facilitate such verification.
					(d)Grants to
			 States
				(1)Assistance in
			 meeting Federal standardsBeginning on the date a final
			 regulation is promulgated under subsection (b)(2), the Secretary of Homeland
			 Security shall award grants to States to assist them in conforming to the
			 minimum standards for driver's licenses and personal identification cards set
			 forth in the regulation.
				(2)Allocation of
			 grantsThe Secretary of Homeland Security shall award grants to
			 States under this subsection based on the proportion that the estimated average
			 annual number of driver's licenses and personal identification cards issued by
			 a State applying for a grant bears to the average annual number of such
			 documents issued by all States.
				(3)Minimum
			 allocationNotwithstanding paragraph (2), each State shall
			 receive not less than 0.5 percent of the grant funds made available under this
			 subsection.
				(4)Separate
			 fundingFunds appropriated for grants under this section may not
			 be commingled with other grant funds administered by the Department of Homeland
			 Security and may not be used for any purpose other than the purpose set forth
			 in paragraph (1).
				(e)Extension of
			 effective dateThe Secretary of Homeland Security may extend the
			 date specified under subsection (b)(1)(A) for up to 2 years for driver’s
			 licenses issued by a State if the Secretary determines that the State made
			 reasonable efforts to comply with the date under such subsection but was unable
			 to do so.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security
			 $300,000,000 for each of the fiscal years 2008 through 2015 to carry out this
			 Act.
		
